Case 1:13-cr-00340-RJS Document 420-1 Filed 06/21/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
UNITED STATES OF AMERICA

WAIVER OF RIGHT TO BE PRESENT AT
“- CRIMINAL PROCEEDING
GEORGE KOKENYEI
, 13-cr-34
Defendant. #340 (RIS)
x

 

Supervised Release Conference

| understand that | have a right to appear before a judge in a courtroom in the Southern District of New
York at the time the conditions of my release on supervision or my remand to custody are discussed. | have
discussed these rights with my attorney and wish to give up these rights for the period of time in which
access to the courthouse has been restricted on account of the COVID-19 pandemic. | request that my
attorney and { be germitted to participate by telephone, or if it is reasonably available by videoconferencing,

in any confergncg wi fh such conditions or my remand are discussed.

Date: we

Signature of Defengant

Genoge. Kallen +e

Thereby affirm that 1am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. | affirm that my client knowingly and voluntarily consents to the proceedings being held without my

client being physically presént in court)
y LZ \
Date: i.

2 of Defense Counsel

Print Name

 
  

 
 

 
 

oo .

Z
Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this .
document, in its entirety, to the defendant before the defendant. signed it. The interpreter’s name is:

 

la

Date:
Signature of Defense Counsel
ZA
Accepted:
Signature of JuU@zE
Date:

Scanned with CamScanner
